                Case 1:20-cr-00080-LTS Document 15
                                                14 Filed 05/06/20 Page 1 of 1
                                                U.S. Department of Justice
      [Type text]
                                                           United States Attorney
                                                           Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                           May 6, 2020

      Hon. Laura Taylor Swain
      Daniel Patrick Moynihan U.S. Courthouse
      500 Pearl Street
      New York, NY 10007
                                                                               MEMO ENDORSED
          Re:     United States v. Rui Cai, 20-cr-80 (LTS)

      Judge Swain:

              The Government respectfully writes in response to the Court’s inquiry about the need for
      the status conference in the above-referenced matter, currently scheduled for May 18, 2020. The
      Government has conferred with Mr. Cai’s attorney, Clay Kaminsky, Esq., and the parties concur
      that the conference should be adjourned. Accordingly, the parties respectfully request that the
      Court adjourn the May 18 conference to late June or such time as is convenient for the Court. This
      adjournment will allow more time for Mr. Cai’s attorney to investigate a potential motion, and will
      give the parties an opportunity to discuss a potential pre-hearing resolution. The Government
      respectfully requests that time under the Speedy Trial Act be excluded until the next conference.
      Mr. Kaminsky has informed me that he consents to the exclusion.

THE APPLICATION IS GRANTED. THE
                                                   Respectfully submitted,
CONFERENCE IS ADJOURNED TO JULY 7,
2020, AT 2:30 P.M. THE COURT FINDS
PURSUANT TO 18 U.S.C. § 3161(h)(7)(A) THAT         GEOFFREY S. BERMAN
THE ENDS OF JUSTICE SERVED BY AN                   United States Attorney
EXCLUSION OF THE TIME FROM TODAY’S
DATE THROUGH JULY 7, 2020, OUTWEIGH
THE BEST INTERESTS OF THE PUBLIC AND
THE DEFENDANT IN A SPEEDY TRIAL FOR
THE REASONS STATED ABOVE. DE# 14
                                               by: _____________________________
RESOLVED. SO ORDERED.                              Thomas S. Burnett
                                                   Assistant United States Attorney
DATED:May 6, 2020                                  (212) 637-1064
/s/ Laura Taylor Swain, USDJ
